Citation Nr: 9927682	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-03 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.

2.  Entitlement to a higher (compensable) rating for hearing 
loss of the left ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1967 to September 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 RO decision which denied the 
veteran's claim for service connection for hearing loss of 
the right ear and granted his claim for service connection 
for hearing loss of the left ear (rated 0 percent disabling).  
The veteran appeals to the Board for service connection for 
hearing loss of the right ear and a higher (compensable) 
rating for hearing loss of the left ear.  

In his substantive appeal, the veteran requested a Board 
hearing and one was scheduled, but he later withdrew his 
hearing request.

In a February 1999 informal hearing presentation, the 
veteran's representative raised a claim for service 
connection for tinnitus.  As this claim has not been 
adjudicated by the RO or developed for appellate review, it 
is referred to the RO for appropriate action.
 

FINDINGS OF FACT

1.  The veteran has not presented competent evidence of a 
plausible claim for service connection for hearing loss of 
the right ear.

2.  The veteran's service-connected hearing loss of the left 
ear is currently manifested by auditory acuity level VII (if 
based on a combination of puretone threshold average and 
speech discrimination score) or VIII (if based only on 
puretone threshold average).



CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for hearing 
loss of the right ear is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The criteria for a higher (compensable) rating for 
hearing loss of the left ear have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.85, Code 6100 (1998); 64 
Fed. Reg. 25202 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
June 1967 to September 1971.  His military occupational 
specialty was that of an engineer equipment mechanic.

When the veteran was examined for enlistment purposes in June 
1967, his hearing acuity (reported in ASA units, and here 
converted to current ISO (ANSI) units), was 25, 15, 5, and 3 
decibels in the right ear and 20, 5, 25, and 20 decibels in 
the left ear at 500, 1,000, 2,000 and 4,000 Hertz, 
respectively.  On an associated medical history form, the 
veteran reported a history of ear trouble; the examiner noted 
that this referred to a history of having experienced a 
punctured eardrum.  When the veteran was examined for 
separation purposes in August 1971, he had thresholds of 35, 
25, 0, 15, 0, and 15 decibels in the right ear, and 55, 45, 
25, 30, 45, and 45 decibels in the left ear at 500, 1,000, 
2,000, 3,000, 4,000, and 6,000 Hertz, respectively.  

Private medical records from November 1972 primarily concern 
treatment for a growth on a leg.  In reporting his general 
past medical history, the veteran related he previously had a 
perforated left eardrum.  On current general medical 
examination, it was noted that the left eardrum was poorly 
visualized due to wax.  There were no complaints or findings 
of right ear problems or of hearing loss of either ear.

Private audiometric examinations in October 1982, October 
1984, and April 1993 show the veteran had bilateral hearing 
loss, the left ear being worse than the right ear.

In November 1996, the veteran filed a claim for service 
connection for bilateral hearing loss which he said began in 
service.

A September 1997 VA compensation examination report shows 
that the veteran reported he was exposed to loud noise while 
in the military, including noise from heavy equipment and 
diesel generators.  He said he had hearing loss when he was 
discharged from the military and acquired hearing aids in 
1982.  He also said he was currently wearing hearing aids.  
On examination, he had pure tone thresholds of 55, 65, 75, 
65, and 60 decibels in the right ear, and 75, 80, 85, 85, and 
105 decibels in the left ear at 500, 1,000, 2,000, 3,000, and 
4,000 Hertz, respectively.  For the four frequencies of 
1,000, 2,000, 3,000, and 4,000, the average decibel threshold 
for the left ear was 89.  His speech recognition (on 
application of the Maryland CNC word list) was 92 percent 
correct and 68 percent correct in the right and left ears.  
The examiner summarized that the veteran had moderate 
predominately sensorineural hearing loss in his right ear.  
As for the left ear, he had severe mixed type hearing loss.

The veteran underwent a VA scar examination in November 1997 
and the diagnoses included hearing loss, with left ear 
hearing loss greater than right ear hearing loss. 

In his March 1998 substantive appeal, the veteran said that 
when he got out of service his left ear showed signs of 
hearing loss.  He said he now had hearing loss of both ears.  
He essentially argued that right ear hearing loss developed 
over time due to the right ear having to overwork to 
compensate for poor hearing in the left ear.

II.  Legal Analysis

A.  Service Connection for Right Ear Hearing Loss

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including 
sensorineural hearing loss, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The veteran contends he has hearing loss of the right ear 
which is attributable to his active service.  The threshold 
question to be answered is whether the veteran has met his 
initial burden of submitting evidence to show that his claim 
is well grounded, meaning plausible.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If he has not 
done so, there is no VA duty to assist him in developing the 
claim, and the claim must be denied.  In order for a service 
connection claim to be well grounded, it must be supported by 
competent evidence of a current disability (medical evidence 
of a diagnosis), competent evidence of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and 
competent evidence showing causality between service and a 
current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).  Where the determinative issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well grounded claim.  Lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).

The veteran served on active duty from 1967 to 1971.  A 
review of the claims file reveals no medical records 
reflecting hearing loss of the right ear during active duty 
or within the year after service (for a presumption of 
service incurrence).  The first post-service indication of 
any right ear hearing loss is in 1982, many years after his 
service discharge.  More recent audiometric testing, 
performed by the VA in 1997, continues to reflect that the 
veteran has a right ear hearing loss disability for VA 
compensation purposes.  38 C.F.R. § 3.385.  

In order for a service connection claim to be well grounded, 
it must be supported by competent medical evidence showing 
causality between service and the current disability.  
Caluza, supra; Heuer v. Brown, 7 Vet.App. 379 (1995); 
Grivois v. Brown, 6 Vet. App. 136 (1994).  In the instant 
case, there is no medical evidence on file which links the 
veteran's current hearing loss of the right ear with service.  
The veteran's own statements, which are to the general effect 
that he has right ear hearing loss as a result of noise 
exposure are acknowledged, but such do not constitute 
competent medical evidence of causality, as required for a 
well-grounded claim, since, as a layman, he has no competence 
to give a medical opinion on the diagnosis or etiology of a 
claimed condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The recent VA examination contains a recitation of 
the veteran's self-reported history of noise exposure and 
right ear hearing loss in service.  However, such a mere 
transcription of a lay history is not competent medical 
evidence of causality for a well grounded claim.  LeShore v. 
Brown, 8 Vet. App. 406 (1995).

The veteran also asserts that his right ear hearing loss 
developed as the result of the right ear having to overwork 
to compensate for his service-connected left ear hearing 
loss.  This essentially is a claim for secondary service 
connection under 38 C.F.R. § 3.310.  But for a well-grounded 
claim of secondary service connection, there must be medical 
evidence of causality between the established service-
connected condition and the condition claimed for secondary 
service connection, and the veteran has failed to submit such 
medical evidence.  Libertine v. Brown, 9 Vet.App. 521 (1996).

Absent competent medical evidence of causality, as discussed 
above, the claim for service connection for hearing loss of 
the right ear is implausible and must be denied as not well 
grounded.  38 U.S.C.A. § 5107(a).

B.  Higher (Compensable) Rating for Left Ear Hearing Loss

The veteran's claim for a higher (compensable) rating for 
left ear hearing loss is well grounded, meaning plausible; 
the evidence has been properly developed, and there is no 
further VA duty to assist him with this claim.  38 U.S.C.A. 
§ 5107(a).

The rating schedule provisions for evaluating hearing loss 
were amended effective in June 1999.  Given the evidence in 
the veteran's case, no substantive changes were made which 
would affect the outcome of the present case.  See 64 
Fed.Reg. 25202 (1999).

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels ranging from 
numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.85, Code 6100 (1998).

If a claimant has service-connected hearing loss in one ear 
and non-service-connected hearing loss in the other ear, the 
hearing in the ear having non-service-connected loss should 
be considered normal for purposes of computing the service-
connected disability rating, unless the claimant is totally 
deaf in both ears.  VAOPGCPREC 32-97.

The most recent audiometric study was conducted in September 
1997, by the VA, and showed an average decibel threshold in 
the left ear of 89 decibels (at the frequencies of 1,000, 
2,000, 3,000, and 4,000 Hertz) and 68 percent correct speech 
discrimination ability in that ear.  These results correlate 
to auditory acuity numeric designation VII in the left ear.  
See 38 C.F.R. § 4.85, Table VI.  The veteran is not service-
connected for the right ear hearing loss and he is not 
totally deaf in both ears; therefore, his non-service-
connected right ear hearing must be considered normal and 
assigned auditory acuity numeric designation I.  The numeric 
designations in combination correspond to a noncompensable 
rating for the service-connected left ear hearing loss.  See 
38 C.F.R. § 4.85, Table VII, Code 6100.

The Board notes that under the revised rating criteria for 
hearing loss, which became effective in 1999, 38 C.F.R. 
§ 4.86(a) provides that where the puretone threshold at each 
of the four specified frequencies (1,000, 2,000, 3,000, and 
4,000 Hertz) is 55 decibels or more, hearing loss may be 
rated solely on the puretone threshold average under Table 
VIa.  The veteran's left ear decibel thresholds are all above 
55 decibels at these four frequencies, and the decibel 
average for the frequencies is 89.  When a decibel average of 
89 is entered in Table VIa, a numeric designation of VIII 
results for left ear hearing loss.  However, when numeric 
designation VIII is then entered in Table VII, the left ear 
hearing loss is still to be rated noncompensable.  See 64 
Fed.Reg. 25202(1999).

The disability rating for hearing impairment is derived from 
a mechanical application of the rating schedule to the 
specific numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  In the instant case, the application of the 
rating schedule to the test results clearly demonstrates that 
no more than a noncompensable rating is warranted for 
service-connected hearing loss of the left ear.

The evidence is not approximately balanced; rather, the 
preponderance of the evidence is against the claim.  Thus, 
the reasonable doubt doctrine does not apply, and a 
compensable rating for hearing loss of the left ear must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for right ear hearing loss is denied. 

A higher (compensable) rating for left ear hearing loss is 
denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 

